DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynn et al. (US Patent 5,817,260).
For claim 1:  Lynn et al. teaches a printing system (see Fig. 1) to be used in a filling machine for printing to a web of packaging material (see Fig. 1, produced material is a web which can be packaging material), comprising: a primary roller 22 configured to guide the web of packaging material 11, 12 along its surface (see Fig. 1, the roller guides and presses the materials 11, 12 through contact therewith), and at least one printing head 16 configured to discharge a coloring substance (see column 4, lines 5-32, spraying of a foaming material is printing within a broadest reasonable interpretation thereof) onto the web of packaging material as it is guided by the primary roller 22, wherein the primary roller 22 comprises at least one heating element 25 for controlling the radius of the primary roller 22 using the principle of thermal expansion (see paragraph 6, during operation of the invention, the device 25 heats the roller 22 and thermally adjusts the radius of the primary roller 12).
For claim 2:  Lynn et al. teaches the printing system according to claim 1 wherein the at least one printing head has a fixed position relative to a center axis of the primary roller 22 (see Fig. 1, the system 13 is a fixed distance from the center of roller 22), such that the distance between the packaging material 11, 12 and the at least one printing head 13 is adjusted by controlling the at least one heating element 22 (see Fig. 1, the change in size of the roller 22 shifts the medium 11 slightly closer to system 13).
For claim 3:  Lynn et al. teaches the printing system according to claim 1, wherein the printing system comprises a plurality of printing heads (see Fig. 1, more than one delivery head, column 4, lines 18-25), each having the same distance between the packaging material 12 and the printing head 17 (see Figs. 1 and 2).
For claim 4:  Lynn et al. teaches the printing system according to claim 3, wherein the printing heads 17 are arranged next to each other in a direction perpendicular to the center axis  of the primary roller (see Figs. 1 and 2, lateral arrangement of elements 17 in the same orientation as elements 13 places them next to each other in a direction perpendicular to the center axis of roller 22).
For claim 5:  Lynn et al. teaches the printing system according to claim 1 wherein the web 11 of packaging material 11, 12(see Figs. 1 and 2, at least element 11 of the two components constituting the packaging material 11, 12) is guided by the primary roller 22 along a certain circumferential distance (see Figs. 1 and 2, around the circumference of 22), wherein the circumferential distance used to guide the web of packaging 11 material is less than the full circumference of the primary roller 22 (see Fig. 1, the movement of element 11 about roller 22), and wherein the printing head 17 is/are arranged at the beginning or in the center, preferably somewhere close to the center of the circumferential distance (see Fig. 1, an outward line from the circumferential point where the web 11 contacts the roller 22 initially overlaps with the print head position 17).	For claim 6:  Lynn et al. teaches the printing system according to claim 1, wherein the printing head(s) 17 is/are arranged at the beginning or middle, preferably the middle, of the distance of which the primary roller 22 guides the web of packaging material 11 (see Fig. 1, an outward line from the circumferential point where the web 11 contacts the roller 22 initially overlaps with the print head position 17).
For claim 7:  Lynn et al. teaches the printing system according to claim 1, wherein the primary roller 22 is made of a metal, preferably aluminum or steel (see column 2, lines 25-30, metal, such as steel or other metals for the roller 22).
For claim 11:  Lynn et al. teaches the printing system of claim 1 wherein the at least one heating element 25, 34 is an electrical heating element (see column 6, lines 3-40, electrical resistance heating elements in lines 25-28).
For claim 12:  Lynn et al. teaches the printing system of claim 1 wherein the at least one heating element 25 is: extending along the center axis (see Figs. 3 and 4, the heating element 25 extends along the axial extent of the roller 22 and the structures producing the air stream 31, 34 extend radially away as well), extending in the radial direction, circumventing the center axis of the primary roller or a combination thereof.
For claim 13:  Lynn et al. teaches the printing system of claim 1 wherein the at least one heating element comprises a plurality of heating elements (see column 6, lines 20-25, plurality of individually controlled heating elements 34), such as between two and twelve heating elements, such as between two and eight heating elements, such as between two and four heating elements.
For claim 14:  Lynn et al. teaches the printing system according to claim 13, wherein the plurality of heating elements 34 are arranged at equal distances along the center axis of the primary roller 22 (see Fig. 4, equal axial spacing of elements 34).
For claim 15:  Lynn et al. teaches the printing system according to claim 13, wherein the plurality of heating elements 33, 34 are arranged at an equal distance from the center of the primary roller (see Figs. 3 and 4, a plurality of axially spaced elements 34 are, relative to each other, relatively the same distance from the center axis of the roller 22).
Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US Patent 5,729,814).
For claim 17:  Suzuki et al. teaches a primary roller 10 in a printing system comprising at least one heating element 20 to heat the primary roller 10 (see Fig. 1).
For claim 18:  Suzuki et al. teaches the primary roller according to claim 17 in use in a printing system (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (US Patent 5,817,260) in view of Kodama et al. (US PG Pub 2017/005776).
For claim 8:  Lynn et al. teaches all of the limitations of claim 8 except that the roller further comprises a servo motor configured to control the speed of the primary roller.  However, Kodama et al. teaches providing a feeding roller 3 with a servomotor to control the speed of the roller 3 (see paragraph 72).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the feeding roller in Lynn et al. with a servomotor for controlling the speed of the roller as taught by Kodama et al. for the purpose of advancing the material at a desired speed.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (US Patent 5,817,260) in view of Ajima (US PG Pub 2018/0259886).
For claim 9:  Lynn et al. teaches all of the limitations of claim 9 except that the system comprises a detecting unit.  However, Ajima teaches providing a heated roller with a temperature sensor 131 (see paragraph 30).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lynn et al. to provide  a temperature sensor for a heated roller for the purpose of determining the temperature of the roller to better control the temperature of the roller.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (US Patent 5,817,260) in view of Uehara et al. (US PG Pub 2005/0140491).
For claim 10:  Lynn et al. teaches all of the limitations of claim 10 except that the at least one heating element is an infrared source.  However, Uehara et al. teaches a roller which is provided with an infrared heater 36 inside the roller 32 (see paragraph 70).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lynn et al. to provide the roller with an internal infrared heater as taught by Uehara et al. for the purpose of reducing external components while still enabling controlled heating of the roller.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (US Patent 5,817,260).
For claim 19:  Lynn et al. teaches all of the limitations of claim 19 except that the plurality of heating elements comprise between two and eight heating elements.  The number of heating elements can be arrived at by duplication of the known heater part 34 already taught in Lynn et al.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lynn et al. to duplicate the heaters to arrive at between two to eight heaters to heat separate axial regions of the heater controllably.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (US Patent 5,817,260) in view of Suzuki et al. (US PG Pub 5,729,814).
For claim 16:  Lynn et al. teaches a method for printing a web of packaging material in a filling machine, the method comprising, guiding the web of packaging material 11, 12 along a surface of a primary roller 22, discharging a coloring substance from at least one print head onto the web 12 of packaging material as it is guided by the primary roller 22 and controlling the radius of the primary roller using at least one heating element 25.  Lynn et al. does not teach that the primary roller supports the web of material as it is printed by the print head and that the heating element is comprised in the primary roller.  However, Hacker et al. teaches a primary roller 401 that supports the web of material 02 as it is printed by a print head 407.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lynn et al. to provide the primary roller as a support for the web as it is printed by the print heads for the purpose of providing the web physical support while receiving material.  The combination of Lynn et al. and Hacker et al. does not teach that the heating element is comprised in the primary roller.  However, Suzuki et al. teaches providing the heating elements 20 within the roller 10 (see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lynn et al. and Hacker et al. by providing the heating element for heating the roller within the roller as taught by Suzuki et al. for the purpose of directly heating the roller without energy consumption and loss to heating air and other elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853